DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I, claims 1-8, 10-18 and 21, in the reply filed on July 16, 2020 is acknowledged. The traversal is on the ground(s) that "the Examiner failed to provide what feature of Species I is distinct from the feature "no void." The description regarding FIGS. 17A, 17B, 20A, 20B, 20D, 24A and 24B do not disclose a void is formed between the source/drain regions of the fin structures. Thus, there is no feature that is distinct from "no void" in Species I. Moreover, the description of "no void" is not limited to FIG. 17B. Applicant respectfully submits that the restriction with respect to Species II has no merit and should be withdrawn. The same arguments are applied to Species VII". This is found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because: 
1) "40" in Fig. 7B should read "42"; 
2) "25" in Fig. 8B should read "20"; 
3) "25" in Fig. 28B should read "120"; 

5) Figs. 8B, 28B and 29B fail to show "28" exposed from "48" (as shown in Figs. 8A, 28A and 29A, respectively); 
6) Fig. 9A does not correspond to Fig. 9B because Fig. 9A shows that "50" and "45" are covered by "60"; however, Fig. 9B shows that "50" and "45" are exposed from "60";
7) Figs. 12B-17B, 18A and 24B fail to show gate structures (i.e. "65"/"60"/"45" as shown in Fig. 10B);
8) "70" in Fig. 15B" should read "75";
9) Fig. 15A does not correspond to Fig. 15B because Fig. 15A shows that "50" is covered by "75"; however, Fig. 15B shows that "50" is exposed from "75";
10) a shading between "65" and "45" in Figs. 30A-30B is not labeled;
11) Figs. 31B and 32B fail to show "28" exposed from "58" (as shown in Figs. 31A, and 32A, respectively);
12) "80" in Fig. 33B should read "70"; and only one rectangular shape should be presented along Y1-Y1 direction;
13) "80" and "75" in Fig. 34B should read "84" and "82" respectively. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The disclosure is objected to because of the following informalities: Typographical error. Changing "11BB" to "11B" ([0073], line 1), is suggested. 
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 15-19 are objected to because of the following informalities: 1) Inconsistent terminology. Changing "the first and second semiconductor fin structures" to "the first semiconductor fin structure and the second semiconductor fin structure" (claim 15, lines 5-7 and 9), is suggested; and 2) the phrase "a different material than" . Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "a lower portion of which", as recited in claims 1 (line 11), 15 (line 14) and 21 (line 15), is unclear as to a lower portion of which element applicant refers.
The claimed limitation of "an upper portion of which", as recited in claims 1 (line 11), 15 (line 14) and 21 (line 15), is unclear as to an upper portion of which element applicant refers.
Claim 5 recites the limitation "the second semiconductor layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is believed claim 5 was intended to depend on claim 2; however, appropriate correction is required.
The claimed limitation of "an inner wall of the opening", as recited in claim 10, is unclear as to how the opening can have an inner wall. For examination purposes, the 
The claimed limitation of "each of which", as recited in claims 15 and 21, is unclear as to each of which element applicant refers.
The claimed limitation of "the channel region and the source/drain region of the first and second semiconductor fin structures", as recited in claim 15, is unclear as to the channel region and the source/drain region of each or one of the first and second semiconductor fin structures applicant refers.
The claimed limitation of "at least one channel region", as recited in claims 15 and 21, line 7, is unclear as to whether said limitation is the same as or different from "a channel region", as recited in claim 15 (line 2) and 21 (lines 2-3), respectively.
The claimed limitation of "a second semiconductor layer made of a different material than the first semiconductor layer …", as recited in claims 15 and 21, is unclear as to a second semiconductor layer made of a material different than what of the first semiconductor layer applicant refers.
Claim 18 recites the limitation "the thickness variation" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. It is believed claim 18 was intended to depend on claim 16 (or 17); however, appropriate correction is required.
The claimed limitations of "the source/drain regions", as recited in claim 19, is unclear as to whether said limitation is the same as or different from "a source/drain region", as recited in claim 15.
The claimed limitations of "no void is formed between the source/drain regions", as recited in claim 19, is unclear as to no void is formed between the source/drain 
The claimed limitation of "the channel region and the source/drain region of the semiconductor fin structures", as recited in claim 21, is unclear as to the channel region and the source/drain region of each or one of the semiconductor fin structures applicant refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9 and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jacob (2017/0243791).
As for claim 1, Jacob shows in Fig. 2I and related text a semiconductor device 100, comprising: 
a semiconductor fin structure 106 disposed over a substrate 102 and having a channel region and a source/drain region; 

a gate structure 132/134/136/121disposed over the channel region; 
a first epitaxial semiconductor layer 122 covering side faces and a top face of the source/drain region; 
a conductive contact 130 disposed over the first epitaxial semiconductor layer; and 
a dielectric layer 128 disposed over the isolation insulating layer and having an opening, a lower portion of which is filled by the first epitaxial semiconductor layer and an upper portion of which is filled by the conductive contact.
Regarding the process limitations ("an opening" and "filled by"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

As for claim 2, Jacob shows a second semiconductor layer 124 disposed in the opening between the first epitaxial semiconductor layer and the conductive contact and between the dielectric layer and the conductive contact (Fig. 2I).

As for claim 9, Jacob shows no void is formed at a bottom or sides of the first epitaxial semiconductor layer (Fig. 2I).

As for claim 10, Jacob shows side faces of the first epitaxial semiconductor layer and side faces of the conductive contact are in (electrical and thermal) contact with an inner wall of the opening (Fig. 2I).

Claim(s) 1-3, 5, 8-10, 15 and 19, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glass et al. (2019/0341300).
As for claims 1 and 15, Glass et al. show in Figs. 2H", 2L and related text a semiconductor device, comprising: 
a first semiconductor fin structure 203/230 and a second semiconductor fin structure 203/230 arranges side-by-side over a substrate 200, each of which has a channel region and a source/drain region; 
an isolation insulating layer 220 from which the channel region and the source/drain region of the first and second semiconductor fin structures protrude and in which bottom parts 203 of the first and second semiconductor fin structures are embedded; 
a gate structure 282/284/250 disposed over at least one channel region of each of the first and second semiconductor fin structures; 

a second semiconductor layer 265 made of a different material than the first semiconductor layer and disposed on the first semiconductor layer ([0049]; [0051]; [0046]); 
a conductive contact 291 disposed over the second semiconductor layer; and 
a dielectric layer 270 disposed over the isolation insulating layer and having an opening (boundaries between 265 and 270 and between 291 and 270), a lower portion of which is filled by the first semiconductor layer and an upper portion of which is filled by the second semiconductor layer and the conductive contact.
Regarding the process limitations ("an opening" and "filled by"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in 

As for claim 2, Glass et al. show a second semiconductor layer 265 disposed in the opening between the first epitaxial semiconductor layer and the conductive contact and between the dielectric layer and the conductive contact (Fig. 2L).

As for claim 3, Glass et al. show the first epitaxial semiconductor layer is Ge or Si1-xGex, where 0.3 < x < 1 ([0045], lines 24-26; [0046]).
	
As for claim 5, Glass et al. show the second semiconductor layer is Si or Si1-yGey, where 0 < y < 0.3 ([0051]).

As for claim 8, Glass et al. show the source/drain region is Ge or Si1-zGez, where 0.3 < z < 1 ([0031], lines 35-37; [0036]).

As for claim 9, Glass et al. show no void is formed at a bottom or sides of the first epitaxial semiconductor layer (Fig. 2H").

As for claim 10, Glass et al. show side faces of the first epitaxial semiconductor layer and side faces of the conductive contact are in (electrical and thermal) contact with an inner wall of the opening (Fig. 2L).

As for claim 19, Glass et al. show no void is formed between the source/drain regions (Fig. 2L).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-8 and 13, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (2017/0243791) in view of Glass et al. (2019/0341300).
1-xGex (claim 3); and the source/drain is Ge or Si1-xGex (claim 8; [0027], lines 4-5). 
Jacob does not disclose where x in the Si1-xGex is 0.3 < x < 1 (claim 3); the first epitaxial semiconductor layer is doped with doped with phosphorous in an amount of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3 (claim 4); the second epitaxial semiconductor layer is doped with phosphorous in an amount of 1 x 1020 atoms/cm3 to 1 x 1021 atoms/cm3 (claim 7); where x in the Si1-zGez is 0.3 < z < 1 (claim 8); and the first epitaxial semiconductor layer is doped with doped with boron in an amount of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3 (claim 13).
Glass et al. teach in Figs. 2H", 2L and related text:
As for claim 3, the first epitaxial semiconductor layer is Ge or Si1-xGex, where 0.3 < x < 1 ([0045], lines 24-26; [0046]).

As for claim 4, the first epitaxial semiconductor layer is doped with phosphorous in an amount ([0046] and [0051], lines 18-21). 

As for claim 7, the second semiconductor layer is doped with phosphorous in an amount ([0051], lines 18-21).

As for claim 8, the source/drain region is Ge or Si1-zGez, where 0.3 < z < 1 ([0031], lines 35-37; [0036]).


Jacob and Glass et al. are analogous art because they are directed to a finFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jacob with the specified feature(s) of Glass et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include x in the Si1-xGex being 0.3 < x < 1; the first epitaxial semiconductor layer being doped with doped with phosphorous in an amount; where z in the Si1-zGez being 0.3 < x < 1; the second epitaxial semiconductor layer being doped with phosphorous in an amount; and the first epitaxial semiconductor layer being doped with doped with boron in an amount, as taught by Glass et al., the amount of phosphorous and boron each of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3, in Jacob's device, in order to reduce stress and improve the performance of the device, to form a desired type of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Generally, differences in concentration or molar fraction do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or molar fraction is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).
Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

As for claim 5, the combined device shows the second semiconductor layer is Si or Si1-yGey, where 0 < y < 0.3 (Jacob: [0038]; Glass: [0051]).

As for claim 6, the combined device shows the second semiconductor layer is amorphous or polycrystalline (Jacob: [0034], lines 19-25).

Claims 11 and 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (2017/0243791).
As for claim 11, Jacob disclosed substantially the entire claimed invention, as applied to claim 10 above, except a thickness variation of the first epitaxial semiconductor layer in the opening is more than 0 nm and less than or equal to 5 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness variation of the first epitaxial semiconductor layer in the opening being more than 0 nm and less than or equal to 5 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the thickness variation of the first epitaxial semiconductor layer in the opening being more than or equal to 0.2 nm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (2017/0243791) and Glass et al. (2019/0341300) in view of Chan et al. (2014/0243791).
19 atoms/cm3 to 1 x 1020 atoms/cm3.
Chan et al. teach in Fig. 1 and related text the first epitaxial semiconductor layer is doped with gallium in an amount ([0032]).
Jacob, Glass et al. and Chan et al. are analogous art because they are directed to a FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jacob and glass et al. with the specified feature(s) of Chan et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first epitaxial semiconductor layer being doped with gallium in an amount, as taught by Chan et al., the amount of gallium of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3, in Jacob and Glass et al.'s device, in order to form a desired type of device, lower the contact resistance and improve the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Claims 4, 7, 11, 12, 13, 16-18 and 21, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (2019/0341300).
As for claims 4, 7 and 13, Glass et al. disclosed substantially the entire claimed invention, as applied to claims 3 and 5, respectively, above, including the first epitaxial semiconductor layer is doped with phosphorous in an amount (claim 4: [0046] and [0051], lines 18-21), the second semiconductor layer is doped with phosphorous in an amount (claim 7: [0051], lines 18-21); and the first epitaxial semiconductor layer is doped with boron in an amount (clam 13: [0046] and [0051], lines 18-21).
Glass et al. do not disclose the amount of phosphorous and boron each of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the amount of phosphorous and boron each of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3, in Glass et al.'s device, in order to lower the contact resistance and improve performance of the device. 
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

As for claims 11, 16 and 17, Glass et al. disclosed substantially the entire claimed invention, as applied to claims 10 and 15, respectively above, except a thickness variation of the first epitaxial semiconductor layer in the opening is more than 0 nm and less than or equal to 5 (or 3.0) nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness variation of the first epitaxial semiconductor layer in the opening being more than 0 nm and less than or equal to 5 (or 3.0) nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which 

As for claims 12 and 18, Jacob disclosed substantially the entire claimed invention, as applied to claims 11 and 15, respectively, above, except the thickness variation of the first epitaxial semiconductor layer in the opening is more than or equal to 0.2 nm.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the thickness variation of the first epitaxial semiconductor layer in the opening being more than or equal to 0.2 nm, in order to optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

As for claim 21, Glass et al. show in Figs. 2H", 2L and related text a semiconductor device, comprising: 
semiconductor fin structures 203/230 arranges side-by-side over a substrate 200, each of which has a channel region and a source/drain region; 
an isolation insulating layer 220 from which the channel region and the source/drain region of the semiconductor fin structures protrude and in which bottom parts 203 of the semiconductor fin structures are embedded; 
a gate structure 282/284/250 disposed over at least one channel region of each of the semiconductor fin structures; 

a second semiconductor layer 265 made of a different material than the first semiconductor layer and disposed on the first semiconductor layer ([0049]; [0051]; [0046]); 
a conductive contact 291 disposed over the second semiconductor layer; and 
a dielectric layer 270 disposed over the isolation insulating layer and having an opening (boundaries between 265 and 270 and between 291 and 270), a lower portion of which is filled by the first semiconductor layer and an upper portion of which is filled by the second semiconductor layer and the conductive contact.
Regarding the process limitations ("an opening" and "filled by"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include a thickness variation of the first epitaxial semiconductor layer being 0.3 nm or more and equal to or less than 5.0 nm, in order to optimize the performance of the device. Furthermore, it has been held that where then general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claim 6, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (2019/0341300) in view of Jacob (2017/0243791).
Glass et al. disclosed substantially the entire claimed invention, as applied to claim 5 above, except the second semiconductor layer is amorphous or polycrystalline.

Glass et al. and Jacob are analogous art because they are directed to a FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Glass et al. with the specified feature(s) of Jacob et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the second semiconductor layer being amorphous or polycrystalline, as taught by Jacob, in Glass et al.'s device, in order to simplify the processing step of making the device and reduce the cost of the device.

Claim 14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (2019/0341300) in view of Chan et al. (2014/0070316).
Glass et al. disclosed substantially the entire claimed invention, as applied to claim 3 above, except the first epitaxial semiconductor layer is doped with gallium in an amount of 1 x 1019 atoms/cm3 to 1 x 1020 atoms/cm3.
Chan et al. teach in Fig. 1 and related text the first epitaxial semiconductor layer is doped with gallium in an amount ([0032]).
Glass et al. and Chan et al. are analogous art because they are directed to a FinFET device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Jacob and Glass et al. with the specified feature(s) of Chan et al. because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the first epitaxial semiconductor layer 19 atoms/cm3 to 1 x 1020 atoms/cm3, in Jacob and Glass et al.'s device, in order to form a desired type of device, lower the contact resistance and improve the performance of the device. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Generally, differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989), and In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/MEIYA LI/Primary Examiner, Art Unit 2811